department of the treasury internal_revenue_service attn mandatory review mc commerce street dallas tx tax_exempt_and_government_entities_division number release date uil legend org organization name date date xx date address address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated october 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective for years beginning january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form s 112-pc for the year s ended december 20xx 20xx with us for future periods you are required to file form 112-pc with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division date legend org organization name xx date address address org address dear taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’s exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service these if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter modifying or revoking your exempt status under sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all later years file the federal tax_return for the tax period s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx legend org organization name founder founder employees city city founder family founder family xx date country country emp-1 emp-2 co-1 co-2 g companies issue sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years ending december 20xx 20xx if org does not qualify for tax exempt status for years ending december 20xx 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org limited org was formed in july 19xx in city country as a reinsurance company its purpose was to receive credit life and credit accident_and_health_insurance premiums from co-1 co-1 pursuant to an agreement that was executed in november 19xx founder was the sole shareholder she did not own any controlling_interest in any other company co-1 provided insurance to customers of automobile co-2s owned by the founder family customers would by the insurance from co-1 upon purchasing an automobile co-1 would then reinsure with org sending a portion of the premiums collected to org org would then become liable for some of the claims that would be filed over the years org made loans to co-2 and family members interest was accrued and collected on these loans loans were outstanding during 20xx due to the variable financial status of co-2 the interest accrued through 20xx was written off in 20xx as a bad_debt and the principal was characterized as doubtful co-2 started repaying on the principal in 20xx emp-1 is to close out the loan by the end of 20xx the loan issued to emp-2 was closed out during 20xx since 20xx org has been in voluntary run-off no new reinsurance agreements were executed no premiums were accepted the sole purpose of org since 20xx has been to pay claims on the risks that were ceded to org reimburse customers if they cancelled their policies prior to expiration and manage its investments including collecting on the loans made org expects to file its final tax_return for tax_year 20xx barring any unforeseen issues with resolving the remaining risk and should the company successfully negotiate with one last customer to close out a contract that expires in january 20xx form 886-aev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx forms were filed for the 20xx 20xx tax years the following is a breakdown of the gross_receipts received by org for the years ending december 20xx 20xx and the percentage of gross premiums to gross_receipts for the same years per notice_2006_42 20xx 20xx org total premiums interest_income dividend income gain on sale of securities total gross_receipts percentage- gross premium reinsurance income to gross_receipts law and analysi sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years ending december 20xx 20xx internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and il more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- i the gross_receipts of which for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee’s family is an employee of another company exempt from tax under sec_501 these changes were applicable after december 20xx notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders form 886-acrev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx based on the changes in the limitations under internal_revenue_code irc sec_501 and the operation of org during 20xx 20xx it was determined from the chart above that org did not qualify for tax exempt status in 20xx and in 20xx org was not able to meet the requirement of gross premiums to gross_receipts in either year in 20xx in 20xx insurance_company the dollar_figure limitations were not applicable since org was not a mutual section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 it states effective date- in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after december 20xx transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes april 20xx meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before january 20xx and b on april 20xx is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or december 20xx org was not involved in a court ordered liquidation during 20xx the liquidation of rar has been voluntary therefore section e does not apply to this organization therefore for the years ending december 20xx 20xx org did not qualify for tax exempt status under sec_501 if org does not qualify for tax exempt status for years ending december 20xx 20xx what are the tax consequences since org did not qualify for tax exempt status under sec_501 for the 20xx and 20xx org’s filings of the form_990 for both years was incorrect for both years org should have filed form 1120-pc sec_831 discusses tax on insurance_companies other than life_insurance_companies form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx 20xx sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i ii the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i it states in general that except as otherwise provided in this section the elections described in paragraph a of this section must be made by the later of- a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective when org filed its form_990 for years ending december 20xx 20xx they attached to each return a protective_election each protective_election stated that form 886-a cev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year petriod ended 20xx 20xx org org elects to be subject_to tax only on its taxable_investment_income as computed under sec_834 the election is made pursuant to sec_831 it applies to the taxable_year of the return and all subsequent taxable years that the election requirements are met exempt status under sec_501 is not upheld the election was filed in the event it is determined that its tax based on the code and regulation sections above and the protective election’ filed by org with each return org is entitled to the relief under b for 20xx 20xx and all future years because it met the requirements of reg sec_301_9100-8 org would be required to file form 1120-pc for years ending december 20xx 20xx and all future years that they do not qualify for exemption the election is allowed for these years and all future year when applicable if the tax exempt status is revoked how will it affect future years the tax exempt status is being revoked for the year ending december 20xx 20xx form 1120-pc is required for each year and all future years where org does not qualify for exemption the election filed is applicable for each year org is required to file form 1120-pc if org meets the requirements under sec_501 in future years it may be allowed to file the form_990 for each year they qualify as a self- declared entity otherwise form 1120-pc would be required filing a form_990 for a year where org qualifies for exemption under sec_501 does not stop the election made under sec_831 any year where the form 1120-pc is required the election is applicable taxpayer’s position unknown at the time of this writing summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years ending december 20xx 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for both years and any future years where org does not qualify for exemption under sec_501 relief under sec_831 would be applied to each and every year the form 1120-pc is filed form 886-a cev department of the treasury - internal_revenue_service page -6-
